Citation Nr: 9935035	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has PTSD related to military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor. Gaines v. West, at 357; 38 C.F.R. § 
3.304(f)(1999).

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") in Zarycki v. Brown, 6 
Vet. App. 91 (1993) set forth the foundation for the 
framework now established by the case law for establishing 
the presence of a recognizable stressor, which is the 
essential prerequisite to support the diagnosis of PTSD.  The 
Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(1999).  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's mere assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in 
combat with the enemy."  If the determination with respect to 
this step is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 38 
C.F.R. § 3.304(f) requires three elements to support an award 
of service connection for PTSD: (1) A current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred. The Court pointed out 
that since Zarycki, as well as since West v. Brown, 7 Vet. 
App. 70 (1994), changes in VA Adjudication Procedure Manual 
M21-1 had rendered certain portions of those decisions no 
longer operative insofar as they were grounded on 
subsequently revised manual provisions. Further, the Court 
had held in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as 
a matter of law that "if the claimed stressor is not combat- 
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court held that, in addition to demonstrating 
the existence of a stressor, the facts must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD.  Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  The Court noted that "although it is not 
necessary to this decision here," the diagnoses of PTSD 
appeared to comport with the diagnostic criteria for PTSD.  
Id. at 144.  The concurring opinion goes further and states 
that the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153. The governing regulation provides 
that if the Board, or other adjudicators, doubts whether the 
diagnosis of a mental disorder is substantiated, including as 
to whether the diagnostic criteria are met, or indeed rejects 
the diagnosis shown on examination, the case should be 
returned to the examiner for clarification.  38 C.F.R. § 
4.126.

The Board finds that, upon review of Zarycki, Moreau, West 
and Cohen, it is clear that in approaching a claim for 
service connection for PTSD, the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  The adjudicators must initially give due 
consideration to all matters of credibility raised by the 
record.  If the adjudicators conclude that the record 
establishes the existence and character of such an alleged 
stressor or stressors, then and only then, the adjudicators 
must determine whether the event (or events) was sufficient 
to constitute a stressor for purposes of causing PTSD; and 
whether the remaining elements required to support the 
diagnosis of PTSD have been met.  The adequacy of the event 
claimed as a stressor and the question of whether the 
diagnostic criteria for PTSD have been met are matters that 
require the input of competent medical evidence.

The Board further notes that under Collette v. Brown, 82 
F.3d. 389 (Fed. Cir. 1996) and Caluza v. Brown, 7 Vet. App. 
498 (1995) the correct application of 38 U.S.C.A. § 1154(b) 
requires a three-step, sequential analysis as follows:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease." "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service." (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service." (3) 
Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary."

In Collette, it was expressly held that, during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as the report of medical examination at 
separation, be brought into play.  Collette, 82 F.3d. 393.

The Board concludes that the veteran has submitted evidence 
of a well-grounded claim for service connection.  The record 
contains medical reports and VA examination reports which 
diagnose PTSD, and relate it to the veteran's military 
service.  Thus a diagnosis of PTSD related to service, and 
the veteran's lay statements concerning stressors are 
sufficient to well ground the claim.

Ultimately, the Board finds that the critical issue with 
respect to the veteran's claim for service connection for 
PTSD in this appeal on the merits, involves the question of 
whether the veteran "engaged in combat with the enemy" or 
there is "credible supporting evidence" from any source of 
the occurrence of alleged inservice stressor(s).

The veteran's DD Form 214 shows that he served in the United 
States Army with an MOS of military policeman.  His 
decorations included the National Defense Service Medal, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, an Overseas Bar, and a Good Conduct Medal.  He had 
service in Vietnam from February 1969 to December 1969.  His 
record of assignments shows that his principal duty while in 
Vietnam was Senior Military Policeman.  The record shows that 
the veteran served in the 552nd Military Police Company.  The 
service records show that he participated in the Vietnam 
Counteroffensive Phase VI and the TET 69/Counteroffensive.  

The service medical records show that he did report 
complaints of depression or excessive worry and nervous 
trouble during his August 1967 enlistment examination, and 
complaints of nervous trouble during his October 1970 
separation examination.  However, he was not diagnosed with 
any psychiatric disorder during service.  At separation in 
1970, no psychiatric abnormality was noted on examination.

Private medical records in March and April 1995 include 
treatment notes and a statement from Robert M. Patterson, 
D.O., which opine that the veteran was suffering from PTSD 
secondary to his service.   

In a statement received from the veteran in May 1995, he 
described the events during service that he claimed as 
stressors causing his PTSD.  He described an event in which 
he witnessed the death of two soldiers.  He also related that 
he found a grenade wedged between the spare tire on his jeep 
and the frame, with the pin pulled.  He was sitting on his 
bunk one night when a fellow soldier in another platoon 
killed himself by gunfire.  He was told of others who while 
on the perimeter fell asleep in their bunker or tower and 
were killed in their sleep.  In a July 1995 statement, the 
veteran gave further details on the death of the two soldiers 
he knew.  He reported their names as Bartlett and Kidwell. 

On examination by VA in September 1995, PTSD was diagnosed 
with secondary major depression.  The veteran reported that 
he was assigned to the 567th Military Police Battalion and 
was in active combat duty.  He patrolled highways and did 
small group perimeter recognizance.  He also reported 
complaints, including that he had nightmares of his friends 
being blown away and that he was constantly restless during 
his sleep.  An associated social survey report noted that he 
reported he worked as a military policeman with assigned 
duties to provide security for installation, personnel and 
convoys; which subjected him to fire and bombardment from 
enemy positions.  He indicated that he was often shot at and 
returned fire.  He watched many fellow soldiers and 
associates killed close by, and he lived in fear of being 
killed everyday.  He was never physically wounded.  

A lay statement received from a fellow soldier in May 1996 
attests that while in Vietnam the veteran witnessed the death 
of several soldiers, including two that he knew, when a 
grenade went off in a truck.

In his August 1996 substantive appeal, the veteran stated, 
among other things, that the two individuals, Bartlett and 
Kidwell, were injured and not killed.  

An August 1996 report from the US Army & Joint Services 
Environmental Support Group (ESG) shows that research of U.S. 
Army casualty files did not reveal the death of anyone named 
Kidwell or Barlett, but that the files listed numerous such 
names as being injured during the veteran's tour.  

Social Security records from October 1996 include a report of 
psychiatric review, which includes findings including 
depression and PTSD.

Private medical records from May 1990 to December 1996 show 
treatment for various physical and psychiatric complaints, 
and contain impressions including depression and anxiety.  An 
August 1996 statement from Robert M. Patterson, D.O., opined 
that the veteran's increasing depression symptoms constituted 
PTSD secondary to multiple events, including experiences in 
the Vietnam War.  In a June 1996 psychological consultation 
report, the examiner reported on findings of a psychological 
evaluation of the veteran.  The report concluded with an 
opinion that the veteran met the criteria for a diagnosis of 
PTSD, which was related to the veteran's war experiences.  
The diagnoses included major depression, recurrent, severe; 
and PTSD, chronic, delayed onset.

During a VA psychological examination in February 1997, the 
examiner found that the data were consistent with depression, 
but did not see evidence of a bipolar condition.  The 
impression was that the veteran was depressed without 
sustained mood swings.  During a later February 1997 VA 
general medical examination, the diagnosis included affective 
disorder, depression vs. bipolar disorder vs. PTSD.  During a 
subsequent February 1997 VA psychology examination, the 
veteran related that he was not in a direct combat role, but 
was exposed to hostile fire and witnessed deaths.  The 
diagnosis was mild major depression.

A lay statement received in March 1997 from a former fellow 
soldier corroborates the veteran's statement regarding the 
death of several soldiers in a truck, and injury of two 
military police named Bartlet and Kidwell.  In an 
accompanying statement from the veteran he related the first 
names of the two wounded military police.  The veteran noted 
that Bruce Kidwell and Charles Bartlett had been only wounded 
and not killed in the event the veteran witnessed in which a 
grenade went off inside a truck that was stopped by Kidwell 
and Bartlett.  The three soldiers in the truck were killed.

VA medical records from February 1994 through July 1997 show 
treatment for physical and psychiatric complaints.  An April 
1997 VA progress note indicated that the veteran had PTSD.   

An August 1997 report from the US Army & Joint Services 
Environmental Support Group (ESG) shows that research could 
not confirm that anyone named Bruce Kidwell, or Charles or 
Chuck Bartlett were wounded. 

During a September 1998 VA examination for mental disorders, 
the veteran reported his history regarding inservice 
stressors, including witnessing a friend blown up while on 
patrol and witnessing the truck being blown up.  The veteran 
also recounted stressors involving a hand grenade placed in 
his jeep, and when another soldier he knew had his head blown 
off with a gun.  He reported his symptoms which he related to 
those experiences.  After examination the examiner opined 
that the veteran met the complete criteria for PTSD, and also 
had a history of depression, both of which were interrelated 
and appeared simultaneously.  The examiner opined that the 
veteran's main problems were determined by the PTSD. 

Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
although not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, as part of making 
a determination in a PTSD claim, the Board must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  By rule making, VA has set forth 
criteria of "conclusive evidence" to establish a combat-
related stressor.  These criteria are defined as: (a) A claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards, decorations identified in 
38 C.F.R. § 3.304(f) or VA Adjudication Manual M21-1, Part 
VI, 7.46 (effective October 11, 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI), 
11.37 (effective February 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat-incurred wounds (the Purple Heart Medal) 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record clearly establishes that 
the claimant was not authorized any of these awards or 
decorations.

Accordingly, the Board finds that the record does not contain 
"conclusive evidence" that he "engaged in combat with the 
enemy" and is therefore not entitled to have his lay 
statements accepted without need to further corroboration.  
Where the record does not reflect "conclusive evidence" that 
the claimant "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b), his assertions, standing alone, cannot as 
a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau, 9 
Vet. App. 394-96.

However, the Board is strongly persuaded by the evidence of 
record, to include service records, the veteran's DD Form 
214, the veteran's and other corroborating lay statements, 
and other evidence.  The evidence shows that the veteran was 
subject to the threat of enemy fire while stationed in 
Vietnam, participated in the TET Offensive and the Vietnam 
Counteroffensive, and witnessed certain stressors cited 
above.  It has been shown that the veteran was stationed in 
Vietnam and lay statements of others have attested to the 
incident in which the veteran witnessed the death of several 
soldiers including two fellow military police.  It was 
further noted that his duties were performed in a hazardous 
fire zone while under the constant threat of enemy attack.  
While some of his stressors have not been verified despite 
efforts by the RO to do so, there is satisfactory evidence 
that substantiates his statements regarding working under the 
constant threat of attack; and regarding the witnessing of 
the truck being blown up.  

In addition the evidence shows diagnoses of PTSD related to 
service.  As noted in private medical records, and on the 
most recent VA examination report, this diagnosis was based 
on stressors which have been supported by the record.  The 
record places the veteran in Vietnam and involved in 
operations which involved the threat of enemy attack.  This 
has been medically noted to be a sufficient stressor for the 
veteran's PTSD diagnosis. Thus, the diagnosis of PTSD is 
confirmed and therefore, the Board finds that with resolution 
of reasonable doubt in favor of the veteran, service 
connection for PTSD should be allowed.


ORDER

Service connection for PTSD is granted.




		
	NADINE W. BENJAMIN 
	Acting Member, Board of Veterans' Appeals



 

